UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Investment Portfolios, Core Value Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 27 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, CoreValue Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period marked the strongest first-half-of-the-year performance for U.S. stocks in 14 years. Despite heightened volatility during the second quarter stemming from signals that the Federal Reserve Board (the “Fed”) is likely to back away from its quantitative easing program later this year, equity investors generally responded positively to improved U.S. economic trends. Data from recovering labor and housing markets proved especially encouraging to investors, helping to support higher stock prices across most market sectors, investment styles, and capitalization ranges. We continue to believe that the U.S. economy is poised for sustained growth over the next several years. Pent-up demographic demand could drive continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending.Although the Fed’s shift to a more moderately stimulative monetary policy stance is likely to spark bouts of short-term volatility, we currently expect positive economic trends to support corporate earnings and stock prices over the longer term.As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Investment Portfolios, Core Value Portfolio’s Initial shares produced a total return of 17.79%, and its Service shares returned 17.72%. 1 In comparison, the fund’s benchmark, the Russell 1000 Value Index, produced a total return of 15.90% for the same period. 2 Gradually improving U.S. economic fundamentals drove stocks broadly higher despite slowing growth and economic contraction in many other parts of the world. Strong stock selections across a variety of industry groups enabled the fund to outperform its benchmark, with particularly robust gains in the energy, financial, and materials sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital, with current income as a secondary objective. To pursue its goals, the fund normally invests at least 80% of its net assets in stocks of large-cap value companies. When choosing stocks, we use a “bottom-up” stock selection approach, focusing on individual companies, rather than a “top-down” approach that forecasts market trends. A three-step value screening process is used to select stocks based on value, sound business fundamentals, and positive business momentum. Recovering U.S. Economy Fueled Market Gains The year began in the wake of uncertainty surrounding automatic U.S. tax hikes and spending cuts scheduled for the start of the year, but last-minute legislation to address the tax increases quickly alleviated investors’ worries. Subsequently, investors responded positively to improved U.S. employment and housing market trends, and to aggressively accommodative monetary policies implemented by the Federal Reserve Board (the “Fed”) and central banks in Europe and Japan. As a result, by mid-May, several major market indices, including the S&P 500 Index, reached new record highs. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In late May, remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that U.S. monetary policymakers would back away from an ongoing quantitative easing program sooner than many analysts had expected. As a result, most financial markets encountered heightened volatility in anticipation of a more moderately accommodative monetary policy in the months ahead. Market turbulence in late May and June erased a portion of the market’s previous gains, and investors began to turn away from relatively conservative, dividend-paying stocks and toward those considered more economically sensitive. Indeed, investors tended to reward stocks exhibiting strong fundamentals and those offering good growth potential at a reasonable price, precisely the kinds of value characteristics on which the fund’s security selection process is focused. Relatively Strong Gains Across a Wide Range of Sectors The fund outperformed its benchmark in eight of 10 market sectors represented in the benchmark, reflecting an investment process that successfully avoided laggards while identifying stocks positioned for above average gains. For example, we avoided ExxonMobil, the Russell 1000 Value Index’s largest energy company, focusing instead on energy companies that have more compelling company specific growth catalysts. In addition, returns from the fund’s investment in Valero Energy benefited from a timely trading strategy that led us to sell some shares after a sharp rise in price early in 2013 and before they subsequently drifted lower. Likewise, among financial stocks, the fund had underweight exposure to defensively positioned insurers and richly valued real estate investment trusts (REITs). Instead, we emphasized companies positioned to benefit from increasing levels of capital markets activity, such as broker TD Ameritrade Holding, asset manager Ameriprise Financial, and rating agency Moody’s. In the materials sector, the fund tilted away from mining companies with significant emerging markets exposure and toward companies with greater domestic exposure, particularly manufacturers benefiting from declining natural gas prices, such as Packaging Corp. of America and LyondellBasell Industries. On a more negative note, the fund underperformed its benchmark in the information technology sector, where reluctance among corporations to spend capital on technology upgrades hampered enterprise services companies such as Oracle and 4 EMC. In the health care sector, several pharmaceutical developers—including Eli Lilly & Co., Merck & Co., and Pfizer—encountered product related disappointments, and they were further undermined late in the reporting period by negative investor sentiment toward defensive, higher yielding stocks. Positioned for Continued U.S. Recovery As of the end of the reporting period, we have found attractive investment opportunities among companies that we believe to be well positioned for continued growth in the U.S. economy. Our company-by-company selection process has led the fund to hold overweighted exposure to cyclical areas in the information technology and consumer discretionary sectors.Within those industry groups, we remain deeply committed to our value-oriented investment approach, taking profits in holdings that appreciate more rapidly than we believe is sustainable and rotating into other stocks that appear to offer better risk/reward potential. In contrast, the fund held relatively little exposure to traditionally defensive, higher yielding areas, such as the telecommunications services and utilities sectors, where we believe most stocks remain too richly valued. July 15, 2013 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation through February 28, 2013. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, CoreValue Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .95% for Initial shares and 1.20% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—100.1% Shares Value ($) Automobiles & Components—2.4% Delphi Automotive 3,520 178,429 General Motors 7,830 a,b 260,817 Johnson Controls 9,340 334,279 Banks—5.5% Comerica 9,850 a 392,326 Fifth Third Bancorp 12,920 233,206 PNC Financial Services Group 5,620 409,810 Wells Fargo & Co. 18,140 748,638 Capital Goods—6.9% Cummins 3,780 409,979 Eaton 6,890 453,431 General Electric 38,680 896,989 Honeywell International 6,210 492,701 Commercial & Professional Services—.5% Pitney Bowes 10,680 a Consumer Durables & Apparel—1.5% Newell Rubbermaid 9,170 240,713 PVH 2,050 256,353 Consumer Services—1.0% Carnival 9,810 Diversified Financials—15.9% Ameriprise Financial 5,400 436,752 Bank of America 56,570 727,490 Capital One Financial 2,840 178,380 Citigroup 18,260 875,932 Discover Financial Services 3,350 159,594 Goldman Sachs Group 3,230 488,538 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Diversified Financials (continued) ING US 9,270 250,846 Invesco 5,370 170,766 JPMorgan Chase & Co. 21,110 1,114,397 Moody’s 2,720 165,730 Morgan Stanley 9,570 233,795 TD Ameritrade Holding 15,280 371,151 Energy—12.8% Anadarko Petroleum 4,580 393,560 Apache 2,870 240,592 Cameron International 6,090 b 372,464 Chevron 8,420 996,423 EOG Resources 1,280 168,550 Occidental Petroleum 17,530 1,564,202 Phillips 66 4,270 251,546 Valero Energy 5,090 176,979 Exchange-Traded Funds—.2% iShares Russell 1000 Value Index Fund 690 Food & Staples Retailing—1.3% CVS Caremark 7,480 Food, Beverage & Tobacco—3.6% Coca-Cola Enterprises 8,520 299,563 ConAgra Foods 13,960 487,623 Kraft Foods Group 3,020 168,727 PepsiCo 2,830 231,466 Health Care Equipment & Services—4.3% Aetna 3,910 248,442 Baxter International 4,320 299,246 Cigna 6,220 450,888 McKesson 3,620 414,490 8 Common Stocks (continued) Shares Value ($) Household & Personal Products—.5% Avon Products 7,530 Insurance—6.8% American International Group 9,560 b 427,332 Berkshire Hathaway, Cl. B 1,420 b 158,926 Chubb 6,260 529,909 Hartford Financial Services Group 11,040 341,357 MetLife 9,990 457,142 Prudential Financial 4,020 293,581 Materials—2.6% International Paper 9,090 402,778 LyondellBasell Industries, Cl. A 6,460 428,040 Media—6.7% News Corp., Cl. A 7,590 247,434 Omnicom Group 2,630 165,348 Time Warner 9,243 534,430 Viacom, Cl. B 8,200 558,010 Walt Disney 10,640 671,916 Pharmaceuticals, Biotech & Life Sciences—8.2% Eli Lilly & Co. 5,420 266,230 Johnson & Johnson 8,380 719,507 Merck & Co. 7,110 330,260 Pfizer 48,010 1,344,760 Retailing—2.4% Best Buy 10,850 296,531 Kohl’s 4,900 247,499 Macy’s 4,780 229,440 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment—4.3% Applied Materials 21,460 319,969 Micron Technology 15,110 b 216,526 Texas Instruments 19,740 688,334 Xilinx 4,180 165,570 Software & Services—1.5% Google, Cl. A 185 b 162,868 Oracle 10,720 329,318 Technology Hardware & Equipment—7.0% Cisco Systems 44,140 1,073,043 Corning 11,700 166,491 EMC 13,420 316,980 QUALCOMM 5,030 307,232 SanDisk 6,590 b 402,649 Transportation—2.2% Delta Air Lines 16,110 301,418 FedEx 4,340 427,837 Utilities—2.0% NextEra Energy 2,120 172,738 NRG Energy 17,530 468,051 Total Common Stocks (cost $27,559,692) Other Investment—.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $25,181) 25,181 c 10 Investment of Cash Collateral for Securities Loaned—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $148,986) 148,986 c Total Investments (cost $27,733,859) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At June 30, 2013, the value of the fund’s securities on loan was $634,199 and the value of the collateral held by the fund was $653,150, consisting of cash collateral of $148,986 and U.S. Government & Agency securities valued at $504,164. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified Financials 15.9 Automobiles & Components 2.4 Energy 12.8 Retailing 2.4 Pharmaceuticals, Transportation 2.2 Biotech & Life Sciences 8.2 Utilities 2.0 Technology Hardware & Equipment 7.0 Consumer Durables & Apparel 1.5 Capital Goods 6.9 Software & Services 1.5 Insurance 6.8 Food & Staples Retailing 1.3 Media 6.7 Consumer Services 1.0 Banks 5.5 Commercial & Professional Services .5 Health Care Equipment & Services 4.3 Household & Personal Products .5 Semiconductors & Money Market Investments .5 Semiconductor Equipment 4.3 Exchange-Traded Funds .2 Food, Beverage & Tobacco 3.6 Materials 2.6 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $634,199)—Note 1(b): Unaffiliated issuers 27,559,692 32,552,301 Affiliated issuers 174,167 174,167 Dividends and securities lending income receivable 43,537 Prepaid expenses 1,047 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 31,892 Liability for securities on loan—Note 1(b) 148,986 Payable for shares of Beneficial Interest redeemed 41,593 Accrued expenses 30,718 Net Assets ($) Composition of Net Assets ($): Paid-in capital 27,734,429 Accumulated undistributed investment income—net 126,147 Accumulated net realized gain (loss) on investments (335,322 ) Accumulated net unrealized appreciation (depreciation) on investments 4,992,609 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 18,533,500 13,984,363 Shares Outstanding 1,116,314 837,642 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $812 foreign taxes withheld at source): Unaffiliated issuers 293,446 Affiliated issuers 32 Income from securities lending—Note 1(b) 899 Total Income Expenses: Management fee—Note 3(a) 118,394 Professional fees 22,477 Distribution fees—Note 3(b) 16,929 Custodian fees—Note 3(b) 6,340 Prospectus and shareholders’ reports 5,834 Trustees’ fees and expenses—Note 3(c) 591 Shareholder servicing costs—Note 3(b) 59 Loan commitment fees—Note 2 33 Miscellaneous 6,357 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (9,371 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 2,356,549 Net unrealized appreciation (depreciation) on investments 2,602,737 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 126,734 381,451 Net realized gain (loss) on investments 2,356,549 2,020,429 Net unrealized appreciation (depreciation) on investments 2,602,737 2,463,375 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (237,410 ) (143,742 ) Service Shares (144,038 ) (88,830 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 197,049 486,142 Service Shares 485,084 76,265 Dividends reinvested: Initial Shares 237,410 143,742 Service Shares 144,038 88,830 Cost of shares redeemed: Initial Shares (1,203,745 ) (2,008,811 ) Service Shares (1,236,113 ) (2,525,417 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 29,189,568 28,296,134 End of Period Undistributed investment income—net 126,147 380,861 14 Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Initial Shares Shares sold 12,532 37,135 Shares issued for dividends reinvested 15,170 10,671 Shares redeemed (75,760 ) (150,993 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 30,228 5,756 Shares issued for dividends reinvested 9,145 6,551 Shares redeemed (77,288 ) (189,915 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Initial Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 14.28 12.17 13.06 11.70 10.24 18.37 Investment Operations: Investment income—net a .07 .19 .11 .13 .15 .25 Net realized and unrealized gain (loss) on investments 2.46 2.04 (.85 ) 1.40 1.61 (6.14 ) Total from Investment Operations 2.53 2.23 (.74 ) 1.53 1.76 (5.89 ) Distributions: Dividends from investment income—net (.21 ) (.12 ) (.15 ) (.17 ) (.30 ) (.35 ) Dividends from net realized gain on investments — (1.89 ) Total Distributions (.21 ) (.12 ) (.15 ) (.17 ) (.30 ) (2.24 ) Net asset value, end of period 16.60 14.28 12.17 13.06 11.70 10.24 Total Return (%) 17.79 b 18.34 (5.82 ) 13.21 18.18 (35.91 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 c 1.05 1.02 .96 .98 .88 Ratio of net expenses to average net assets .95 c .80 .94 .96 .96 .88 Ratio of net investment income to average net assets .91 c 1.43 .86 1.12 1.54 1.77 Portfolio Turnover Rate 34.69 b 67.59 83.87 57.06 67.53 55.84 Net Assets, end of period ($ x 1,000) 18,534 16,630 15,421 17,660 16,822 16,745 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2013 Year Ended December 31, Service Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 14.34 12.23 13.12 11.77 10.27 18.39 Investment Operations: Investment income—net a .05 .16 .08 .10 .14 .23 Net realized and unrealized gain (loss) on investments 2.47 2.04 (.86 ) 1.41 1.62 (6.14 ) Total from Investment Operations 2.52 2.20 (.78 ) 1.51 1.76 (5.91 ) Distributions: Dividends from investment income—net (.17 ) (.09 ) (.11 ) (.16 ) (.26 ) (.32 ) Dividends from net realized gain on investments — (1.89 ) Total Distributions (.17 ) (.09 ) (.11 ) (.16 ) (.26 ) (2.21 ) Net asset value, end of period 16.69 14.34 12.23 13.12 11.77 10.27 Total Return (%) 17.72 b 18.02 (6.03 ) 12.93 17.96 (35.93 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.26 c 1.30 1.27 1.21 1.23 1.13 Ratio of net expenses to average net assets 1.20 c 1.05 1.19 1.21 1.08 1.00 Ratio of net investment income to average net assets .66 c 1.17 .59 .87 1.42 1.65 Portfolio Turnover Rate 34.69 b 67.59 83.87 57.06 67.53 55.84 Net Assets, end of period ($ x 1,000) 13,984 12,560 12,875 16,832 17,928 18,992 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company operating as a series company currently offering four series, including the Core Value Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC 18 registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). 20 Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 32,494,486 — — Exchange Traded Funds 57,815 — — Mutual Funds 174,167 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013,The Bank of New York Mellon earned $385 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 22,041 2,987,080 2,983,940 25,181 .1 Dreyfus Institutional Cash Advantage Fund — 3,135,433 2,986,447 148,986 .4 Total .5 22 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $2,625,115 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, the carryover expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $232,572. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. The Manager had contractually agreed, from January 1, 2013 through February 28, 2013, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of none of the classes 24 (excluding Rule 12b-1 Distribution Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceeded .80% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $9,371 during the period ended June 30, 2013. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, Service shares were charged $16,929 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $39 for transfer agency services and $3 for cash management services. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $6,340 pursuant to the custody agreement. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $2 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $20,231, Distribution Plan fees $2,895, custodian fees $4,111, Chief Compliance Officer fees $4,630 and transfer agency fees $25. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2013, amounted to $10,927,673 and $12,500,927, respectively. At June 30, 2013, accumulated net unrealized appreciation on investments was $4,992,609, consisting of $5,466,102 gross unrealized appreciation and $473,493 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 26 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on February 21, 2013, the Board considered the renewal for the remaining six months in the annual term of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds ( the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012 and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above, at and below the Performance Group median (including above the median for the one-year period) and below the Performance Universe median for the various periods, except for the one-year period when the fund’s performance was above the Performance Universe median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board 28 noted that the fund’s contractual management fee was at the Expense Group median, the fund’s actual management fee was below the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group median and above the Expense Universe median. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until February 28, 2013, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses) do not exceed 0.80% of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. 30 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board noted the improvement in the fund’s one-year perfor- mance and management’s investment approach with respect to the fund, and agreed to continue to closely monitor performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement through August 31, 2013 was in the best interests of the fund and its shareholders. 32 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, MidCap Stock Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, MidCap Stock Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period marked the strongest first-half-of-the-year performance for U.S. stocks in 14 years. Despite heightened volatility during the second quarter stemming from signals that the Federal Reserve Board (the “Fed”) is likely to back away from its quantitative easing program later this year, equity investors generally responded positively to improved U.S. economic trends. Data from recovering labor and housing markets proved especially encouraging to investors, helping to support higher stock prices across most market sectors, investment styles, and capitalization ranges. We continue to believe that the U.S. economy is poised for sustained growth over the next several years. Pent-up demographic demand could drive continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending. Although the Fed’s shift to a more moderately stimulative monetary policy stance is likely to spark bouts of short-term volatility, we currently expect positive economic trends to support corporate earnings and stock prices over the longer term.As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by Warren Chiang, C.Wesley Boggs, and Ronald Gala, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Investment Portfolios, MidCap Stock Portfolio’s Initial shares produced a total return of 13.97%, and its Service shares produced a total return of 13.88%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s MidCap ® 400 Index (the “S&P 400 Index”), produced a total return of 14.59% for the same period. 2 Midcap stocks generally rallied over the first six months of 2013 as investors responded positively to improving economic data with increased appetites for risk. The fund produced lower returns than its benchmark, mainly due to shortfalls in the health care and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index.To pursue this goal, the fund normally invests at least 80% of its assets in stocks of midsize companies.The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis, and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Recovering Economy Fueled Midcap Market’s Gains The year 2013 began in the wake of uncertainty surrounding automatic U.S. tax hikes and spending cuts scheduled for the start of the year, but last-minute legislation to address the tax increases quickly alleviated investors’ worries. Subsequently, investors responded positively to a number of economic trends, including improved U.S. employment and housing market data, and to aggressively accommodative monetary policies implemented by the Federal Reserve Board (the “Fed”) and other central banks. As a result, by mid-May the S&P 400 Index and other broad measures of U.S. stock market performance reached new record highs. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In late May, remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that U.S. monetary policymakers were likely to back away from an ongoing, open-ended quantitative easing program sooner than many analysts had expected.As a result, most financial markets encountered heightened volatility as investors anticipated a more moderately accommodative monetary policy. Stock market turbulence in late May and throughout June erased some of the broad stock market’s previous gains, and investors began to turn away from relatively conservative, dividend-paying stocks and toward more speculative stocks, particularly those of companies considered more economically sensitive. Consequently, midcap stocks produced higher returns than their large-cap counterparts but generally trailed small-cap stocks. Fund Participated Substantially in Market’s Gains Although the fund participated in most of the midcap stock market’s gains over the first six months of the year, its performance compared to the S&P 400 Index was constrained by shortfalls in our stock selection strategy within the health care sector, particularly among biotechnology companies. Medical devices maker Thoratec was undermined by intensifying competitive pressures affecting a product used in the treatment of advanced heart failure, causing revenues to fall short of expectations. In addition, the fund held no exposure to drug developer Vertex Pharmaceuticals, which did not meet our valuation criteria but rallied nonetheless. In the consumer discretionary sector, lagging results from some specialty retailers weighed on relative performance. Apparel sellers Ann Inc. and American Eagle Outfitters reduced the earnings guidance provided to analysts. Both retailers cited sluggish economic conditions and bad weather. On a more positive note, the fund produced particularly robust relative results in the information technology sector, where mortgage industry systems provider Lender Processing Services received an acquisition offer at a premium to its stock price at the time. In the financials sector, real estate investment trusts (“REITS”) added value to the fund’s relative performance despite encountering heightened volatility late in the reporting period, with notable strength evident across the full range of property types. Among individual holdings, clothing manufacturer Hanesbrands reported better-than-expected earnings after raising the guidance it provides to securities analysts. 4 Finding Ample Opportunities Among Midcap Stocks We employ a bottom-up, quantitative investment process that evaluates the strengths and weaknesses of individual companies, and not broad macroeconomic trends. As always, we have continued to monitor the factors considered by the fund’s investment models in light of current market conditions, and, in our view, have continued to find attractively valued, fundamentally sound companies across the full range of market sectors. With respect to the fund’s holdings that have fuller valuations, we seek to replace them with more attractively valued candidates for investment. July 15, 2013 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, MidCap Stock Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .86% for Initial Shares and 1.11% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—99.0% Shares Value ($) Automobiles & Components—1.1% Thor Industries 35,100 Banks—3.8% Associated Banc-Corp 133,000 2,068,150 Cathay General Bancorp 50,500 1,027,675 Comerica 11,900 473,977 Huntington Bancshares 34,900 275,012 Regions Financial 100,700 959,671 Webster Financial 50,100 1,286,568 Capital Goods—12.2% AECOM Technology 81,000 a 2,574,990 Alliant Techsystems 27,600 2,272,308 IDEX 39,400 2,120,114 ITT 57,900 1,702,839 Lennox International 41,900 2,704,226 Lincoln Electric Holdings 38,000 2,176,260 Oshkosh 45,800 a 1,739,026 Terex 78,100 a 2,054,030 Textron 22,600 588,730 Timken 22,500 1,266,300 WABCO Holdings 6,000 a 448,140 Commercial & Professional Services—1.4% Deluxe 60,700 2,103,255 Herman Miller 5,900 159,713 Consumer Durables & Apparel—3.8% Carter’s 16,500 1,222,155 Hanesbrands 58,200 2,992,644 PulteGroup 102,600 a 1,946,322 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services—1.5% Bally Technologies 39,300 a,b 2,217,306 Wyndham Worldwide 4,700 268,981 Diversified Financials—3.8% American Capital 43,900 a 556,213 Apollo Investment 44,200 b 342,108 Greenhill & Co. 19,000 869,060 Moody’s 3,700 225,441 SEI Investments 66,100 1,879,223 Waddell & Reed Financial, Cl. A 51,400 2,235,900 Energy—4.6% HollyFrontier 59,500 2,545,410 Marathon Petroleum 13,600 966,416 Oceaneering International 10,100 729,220 RPC 139,700 b 1,929,257 Tesoro 14,900 779,568 Valero Energy 15,700 545,889 Food, Beverage & Tobacco—4.7% Hillshire Brands 71,100 2,351,988 Ingredion 40,800 2,677,296 Tootsie Roll Industries 11,639 b 369,887 Universal 39,200 b 2,267,720 Health Care Equipment & Services—5.9% Edwards Lifesciences 10,900 a 732,480 IDEXX Laboratories 15,300 a 1,373,634 Owens & Minor 6,500 b 219,895 Patterson 12,100 454,960 ResMed 52,500 b 2,369,325 STERIS 31,100 1,333,568 Thoratec 43,000 a 1,346,330 8 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Universal Health Services, Cl. B 26,300 1,761,048 Household & Personal Products—1.1% Energizer Holdings 17,300 Insurance—4.4% Everest Re Group 11,700 1,500,642 First American Financial 31,400 692,056 Lincoln National 12,600 459,522 Protective Life 44,700 1,716,927 Reinsurance Group of America 38,900 2,688,379 Materials—7.7% Ball 3,400 141,236 Domtar 9,500 631,750 Minerals Technologies 57,800 2,389,452 NewMarket 8,220 b 2,158,243 Packaging Corporation of America 55,000 2,692,800 Reliance Steel & Aluminum 29,900 1,960,244 Worthington Industries 76,600 2,428,986 Media—2.2% Scholastic 53,000 1,552,370 Valassis Communications 78,300 b 1,925,397 Pharmaceuticals, Biotech & Life Sciences—4.7% Agilent Technologies 7,100 303,596 Charles River Laboratories International 30,200 a 1,239,106 Mettler-Toledo International 13,800 a 2,776,560 Techne 19,500 1,347,060 United Therapeutics 29,200 a 1,921,944 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Real Estate—8.6% BRE Properties 24,400 c 1,220,488 Camden Property Trust 15,500 c 1,071,670 CBL & Associates Properties 87,100 c 1,865,682 Corrections Corporation of America 73,035 c 2,473,695 Extra Space Storage 12,500 c 524,125 Kimco Realty 10,500 c 225,015 Liberty Property Trust 32,100 c 1,186,416 National Retail Properties 37,200 b,c 1,279,680 Omega Healthcare Investors 44,500 c 1,380,390 Potlatch 26,900 c 1,087,836 Weingarten Realty Investors 52,500 c 1,615,425 Retailing—5.5% Aaron’s 39,200 1,097,992 American Eagle Outfitters 116,800 2,132,768 ANN 30,400 a 1,009,280 Chico’s FAS 53,100 905,886 Dillard’s, Cl. A 21,200 1,737,764 O’Reilly Automotive 8,700 a 979,794 PetSmart 14,900 998,151 Semiconductors & Semiconductor Equipment—.8% Cree 8,000 a 510,880 LSI 106,600 a 761,124 Software & Services—9.4% Cadence Design Systems 146,200 a 2,116,976 CoreLogic 89,400 a 2,071,398 DST Systems 27,244 1,779,851 FactSet Research Systems 11,000 b 1,121,340 Fair Isaac 27,400 1,255,742 10 Common Stocks (continued) Shares Value ($) Software & Services (continued) Intuit 11,000 671,330 Lender Processing Services 27,200 879,920 NeuStar, Cl. A 54,100 a 2,633,588 Synopsys 53,800 a 1,923,350 Total System Services 26,500 648,720 Technology Hardware & Equipment—3.8% Brocade Communications Systems 325,700 a 1,876,032 Harris 44,700 2,201,475 Lexmark International, Cl. A 20,100 b 614,457 Vishay Intertechnology 101,000 a 1,402,890 Transportation—1.3% Alaska Air Group 21,800 a 1,133,600 Matson 40,500 1,012,500 Utilities—6.9% Edison International 35,500 1,709,680 IDACORP 45,500 2,173,080 NV Energy 68,500 1,607,010 Pinnacle West Capital 23,900 1,325,733 UGI 66,800 2,612,548 Wisconsin Energy 41,700 1,709,283 Total Common Stocks (cost $136,917,963) Other Investment—.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,091,423) 1,091,423 d The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—7.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,710,805) 11,710,805 d Total Investments (cost $149,720,191) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2013, the value of the fund’s securities on loan was $11,272,583 and the value of the collateral held by the fund was $11,710,805. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 12.2 Banks 3.8 Software & Services 9.4 Consumer Durables & Apparel 3.8 Real Estate 8.6 Diversified Financials 3.8 Money Market Investments 8.0 Technology Hardware & Equipment 3.8 Materials 7.7 Media 2.2 Utilities 6.9 Consumer Services 1.5 Health Care Equipment & Services 5.9 Commercial & Professional Services 1.4 Retailing 5.5 Transportation 1.3 Food, Beverage & Tobacco 4.7 Automobiles & Components 1.1 Pharmaceuticals, Household & Personal Products 1.1 Biotech & Life Sciences 4.7 Semiconductors & Energy 4.6 Semiconductor Equipment .8 Insurance 4.4 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $11,272,583)—Note 1(b): Unaffiliated issuers 136,917,963 160,046,103 Affiliated issuers 12,802,228 12,802,228 Cash 29,142 Receivable for investment securities sold 7,062,990 Dividends and securities lending income receivable 250,504 Prepaid expenses 15,143 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 117,334 Liability for securities on loan—Note 1(b) 11,710,805 Payable for investment securities purchased 6,566,002 Payable for shares of Beneficial Interest redeemed 470,182 Accrued expenses 47,946 Net Assets ($) Composition of Net Assets ($): Paid-in capital 150,198,505 Accumulated undistributed investment income—net 1,229,563 Accumulated net realized gain (loss) on investments (13,262,367 ) Accumulated net unrealized appreciation (depreciation) on investments 23,128,140 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 141,004,149 20,289,692 Shares Outstanding 8,000,726 1,152,508 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $109 foreign taxes withheld at source): Unaffiliated issuers 1,905,455 Affiliated issuers 528 Income from securities lending—Note 1(b) 18,428 Total Income Expenses: Management fee—Note 3(a) 597,855 Prospectus and shareholders’ reports 38,872 Professional fees 32,923 Distribution fees—Note 3(b) 24,773 Custodian fees—Note 3(b) 7,010 Trustees’ fees and expenses—Note 3(c) 3,492 Loan commitment fees—Note 2 575 Shareholder servicing costs—Note 3(b) 3 Miscellaneous 4,074 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (3 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 10,357,213 Net unrealized appreciation (depreciation) on investments 8,766,562 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 1,214,837 2,260,002 Net realized gain (loss) on investments 10,357,213 12,930,670 Net unrealized appreciation (depreciation) on investments 8,766,562 10,755,359 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (2,004,668 ) (595,625 ) Service Shares (239,571 ) (38,075 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 5,042,212 8,034,372 Service Shares 2,473,201 1,758,717 Dividends reinvested: Initial Shares 2,004,668 595,625 Service Shares 239,571 38,075 Cost of shares redeemed: Initial Shares (10,296,922 ) (25,670,895 ) Service Shares (2,509,206 ) (4,059,807 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 146,245,944 140,237,526 End of Period Undistributed investment income—net 1,229,563 2,258,965 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Initial Shares Shares sold 291,740 555,152 Shares issued for dividends reinvested 114,815 40,245 Shares redeemed (593,690 ) (1,766,441 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 142,507 118,588 Shares issued for dividends reinvested 13,721 2,573 Shares redeemed (143,313 ) (279,454 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Initial Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 15.68 13.16 13.17 10.46 7.85 15.52 Investment Operations: Investment income—net a .13 .23 .06 .06 .11 .09 Net realized and unrealized gain (loss) on investments 2.06 2.36 .00 b 2.76 2.62 (5.63 ) Total from Investment Operations 2.19 2.59 .06 2.82 2.73 (5.54 ) Distributions: Dividends from investment income—net (.25 ) (.07 ) (.07 ) (.11 ) (.12 ) (.12 ) Dividends from net realized gain on investments — (2.01 ) Total Distributions (.25 ) (.07 ) (.07 ) (.11 ) (.12 ) (2.13 ) Net asset value, end of period 17.62 15.68 13.16 13.17 10.46 7.85 Total Return (%) 13.97 c 19.67 .40 27.10 35.51 (40.42 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 d .85 .86 .84 .84 .82 Ratio of net expenses to average net assets .86 d .85 .86 .84 .84 .81 Ratio of net investment income to average net assets 1.55 d 1.58 .50 .54 1.22 .76 Portfolio Turnover Rate 35.23 c 73.96 81.48 79.28 75.42 86.74 Net Assets, end of period ($ x 1,000) 141,004 128,410 123,187 147,155 131,962 125,701 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2013 Year Ended December 31, Service Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 15.65 13.14 13.16 10.46 7.82 15.45 Investment Operations: Investment income—net a .11 .19 .02 .05 .10 .08 Net realized and unrealized gain (loss) on investments 2.05 2.35 .01 2.76 2.63 (5.60 ) Total from Investment Operations 2.16 2.54 .03 2.81 2.73 (5.52 ) Distributions: Dividends from investment income—net (.21 ) (.03 ) (.05 ) (.11 ) (.09 ) (.10 ) Dividends from net realized gain on investments — (2.01 ) Total Distributions (.21 ) (.03 ) (.05 ) (.11 ) (.09 ) (2.11 ) Net asset value, end of period 17.60 15.65 13.14 13.16 10.46 7.82 Total Return (%) 13.88 b 19.34 .20 26.94 35.33 (40.44 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 c 1.10 1.11 1.09 1.09 1.06 Ratio of net expenses to average net assets 1.11 c 1.10 1.11 .97 .90 .90 Ratio of net investment income to average net assets 1.31 c 1.32 .18 .40 1.16 .62 Portfolio Turnover Rate 35.23 b 73.96 81.48 79.28 75.42 86.74 Net Assets, end of period ($ x 1,000) 20,290 17,836 17,050 19,586 16,090 13,881 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering four series, including the MidCap Stock Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poor’s MidCap 400 ® Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 160,046,103 — — Mutual Funds 12,802,228 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s 22 policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013,The Bank of NewYork Mellon earned $7,898 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 265,482 9,580,379 8,754,438 1,091,423 .7 Dreyfus Institutional Cash Advantage Fund 8,324,137 44,589,104 41,202,436 11,710,805 7.3 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. 24 The fund has an unused capital loss carryover of $23,578,527 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, the carryover expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $633,700.The tax character of current year distributions will be determined at the end of the current year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, Service shares were charged $24,773 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $406 for transfer agency services and $20 for cash management services. Cash management fees were partially offset by earnings credits of $3.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $7,010 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $12 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. 26 During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $100,672, Distribution Plan fees $4,194, custodian fees $7,740, Chief Compliance Officer fees $4,630 and transfer agency fees $98. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2013, amounted to $55,728,168 and $59,273,061, respectively. At June 30, 2013, accumulated net unrealized appreciation on investments was $23,128,140, consisting of $26,256,792 gross unrealized appreciation and $3,128,652 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 27 Statement of Financial Futures 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 32 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period marked the strongest first-half-of-the-year performance for U.S. stocks in 14 years. Despite heightened volatility during the second quarter stemming from signals that the Federal Reserve Board (the “Fed”) is likely to back away from its quantitative easing program later this year, equity investors generally responded positively to improved U.S. economic trends. Data from recovering labor and housing markets proved especially encouraging to investors, helping to support higher stock prices across most market sectors, investment styles, and capitalization ranges. We continue to believe that the U.S. economy is poised for sustained growth over the next several years. Pent-up demographic demand could drive continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending. Although the Fed’s shift to a more moderately stimulative monetary policy stance is likely to spark bouts of short-term volatility, we currently expect positive economic trends to support corporate earnings and stock prices over the longer term.As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by Thomas J. Durante, Richard A. Brown, and Karen Q.Wong, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio produced a total return of 15.98%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s ® SmallCap 600 Index (the “S&P 600 Index”), produced a 16.19% return for the same period. Small-cap stocks rallied over the first six months of 2013 as investors responded positively to improving economic data with increased appetites for risk.The difference in returns between the fund and the S&P 600 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 600 Index’s results. The Fund’s Investment Approach The fund seeks to match the performance of the S&P 600 Index.To pursue its goal, the fund invests in a representative sample of stocks included in the S&P 600 Index, and in futures whose performance is tied to the S&P 600 Index.The fund’s investments are selected by a “sampling” process based on market capitalization, industry representation, and other fundamental benchmark characteristics.The fund expects to invest in approximately 500 or more of the stocks in the S&P 600 Index. Recovering Economy Fueled Small-Cap Market’s Gains The year 2013 began in the wake of uncertainty surrounding automatic U.S. tax hikes and spending cuts scheduled for the start of the year, but last-minute legislation to address the tax increases quickly alleviated investors’ worries. Subsequently, investors responded positively to a number of positive economic trends, including improved U.S. employment and housing market trends, and to aggressively accommodative monetary policies implemented by the Federal Reserve Board (the “Fed”) and central banks in Europe and Japan. As a result, by mid-May the S&P 600 Index and other broad measures of U.S. stock market performance reached new record highs. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In late May, remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that U.S. monetary policymakers were likely to back away from an ongoing, open-ended quantitative easing program sooner than many analysts had expected.As a result, most financial markets encountered heightened volatility as investors anticipated a more moderately accommodative monetary policy. These concerns drove intermediate- and long-term interest rates higher and commodity prices lower. Stock market turbulence in late May and throughout June erased some of the broad stock market’s previous gains, and investors began to turn away from relatively conservative, dividend-paying stocks and toward more speculative stocks, particularly those of companies considered more economically sensitive. Financial Stocks Led Small-Cap Market Higher The financials sector led the small-cap market’s advance when regional banks and savings-and-loan institutions benefited from rising mortgage origination volumes in the midst of recovering housing markets. Insurance companies fared well as earnings increased in an environment of relatively low claims and improved pricing power. However, despite sound underlying business fundamentals in the recovering economy, real estate investment trusts (“REITs”) pulled back in the wake of the Fed’s relatively hawkish comments. The consumer discretionary sector produced above-average results stemming, in part, from strength among restaurants, including casual dining establishments, that saw increased traffic as consumer confidence improved. In addition, apparel stores generally gained value due to more robust customer demand. Small-cap companies in the information technology sector also fared relatively well, as results from electronic equipment manufacturers and semiconductor companies were supported by rising demand for sophisticated technologies used in factory automation. Increased production of domestic oil and gas also benefited some small-cap technology providers. On the other hand, the telecommunications services sector lagged broader market averages, but the sector represents only a small portion of the S&P 600 Index. Results in this area were dampened by wireline carriers, which struggled with sluggish growth and rising expenses. In the materials sector, industrial metals producers were hurt by rising production costs, falling commodity prices, and sluggish order 4 volumes from the emerging markets, while precious metals miners suffered when gold prices declined in response to improved stability in the global banking system. The fund successfully employed futures contracts in its efforts to replicate the returns of the S&P 600 Index. A Constructive Outlook for Stocks We have been encouraged by recent evidence of sustained domestic and global growth, which has the potential to fuel further gains among U.S. small-cap stocks even in the wake of recently robust market gains. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. In our experience, the fund’s broadly diversified portfolio may help limit the impact on the overall portfolio of unexpected losses in individual sectors or holdings. July 15, 2013 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Investors cannot invest directly in an index. 3 “Standard & Poor’s ® ,” “S&P ® ,” “Standard & Poor’s 500 ™” and “S&P 500 ® ” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by the fund. The fund is not sponsored, endorsed, sold or promoted by Standard & Poor’s and Standard & Poor’s does not make any representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Expenses paid per $1,000 † $ Ending value (after expenses) COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—99.2% Shares Value ($) Automobiles & Components—.6% Dorman Products 11,361 518,402 Drew Industries 6,516 256,209 Spartan Motors 7,328 44,847 Standard Motor Products 10,328 354,664 Superior Industries International 10,606 182,529 Winnebago Industries 12,169 a 255,427 Banks—7.7% Bank Mutual 27,428 154,694 Bank of the Ozarks 11,232 486,683 Banner 9,833 332,257 BBCN Bancorp 34,987 497,515 Boston Private Financial Holdings 41,994 446,816 Brookline Bancorp 22,621 196,350 City Holding 7,252 b 282,465 Columbia Banking System 24,426 581,583 Community Bank System 14,522 448,004 CVB Financial 38,119 448,279 Dime Community Bancshares 7,250 111,070 F.N.B 60,567 731,649 First BanCorp 39,658 a 280,779 First Commonwealth Financial 42,767 315,193 First Financial Bancorp 24,831 369,982 First Financial Bankshares 11,395 b 634,246 First Midwest Bancorp 33,214 455,696 Glacier Bancorp 35,298 783,263 Hanmi Financial 17,972 a 317,565 Home Bancshares 24,072 625,150 Independent Bank 7,867 271,411 MB Financial 23,424 627,763 National Penn Bancshares 55,516 564,043 NBT Bankcorp 18,460 b 390,798 Northwest Bancshares 39,857 538,468 Old National Bancorp 44,610 616,956 Oritani Financial 20,565 322,459 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Banks (continued) PacWest Bancorp 19,800 b 606,870 Pinnacle Financial Partners 16,719 a 429,845 PrivateBancorp 30,132 639,100 Provident Financial Services 19,365 305,580 S&T Bancorp 8,510 166,796 Simmons First National, Cl. A 8,006 208,877 Sterling Bancorp 12,384 143,902 Susquehanna Bancshares 86,804 1,115,431 Taylor Capital Group 6,212 a,b 104,921 Texas Capital Bancshares 16,314 a 723,689 Tompkins Financial 3,227 145,828 TrustCo Bank 45,331 246,601 UMB Financial 12,637 703,502 Umpqua Holdings 55,412 831,734 United Bankshares 17,128 b 453,036 United Community Banks 16,087 a 199,801 ViewPoint Financial Group 14,598 303,784 Wilshire Bancorp 37,126 245,774 Wintrust Financial 17,318 662,933 Capital Goods—10.0% A.O. Smith 36,182 1,312,683 AAON 10,961 362,590 AAR 21,490 472,350 Actuant, Cl. A 32,184 1,061,106 Aegion 16,845 a 379,181 Aerovironment 7,183 a 144,953 Albany International, Cl. A 12,629 416,504 American Science & Engineering 4,141 231,896 Apogee Enterprises 13,072 313,728 Applied Industrial Technologies 18,554 896,715 Astec Industries 8,071 276,755 AZZ 12,964 499,892 Barnes Group 20,907 627,001 Belden 19,517 974,484 Brady, Cl. A 21,628 664,628 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) Briggs & Stratton 24,561 b 486,308 CIRCOR International 6,164 313,501 Comfort Systems USA 20,110 300,041 Cubic 7,864 378,258 Curtiss-Wright 18,844 698,359 Dycom Industries 14,232 a 329,328 EMCOR Group 29,178 1,186,086 Encore Wire 9,751 332,509 EnerSys 22,333 1,095,210 Engility Holdings 6,826 a 193,995 EnPro Industries 7,337 a 372,426 ESCO Technologies 10,735 347,599 Federal Signal 25,052 a 219,205 Franklin Electric 14,807 498,256 GenCorp 29,247 a,b 475,556 Gibraltar Industries 12,694 a 184,825 Griffon 13,741 154,586 II-VI 22,525 a 366,256 John Bean Technologies 16,470 346,035 Kaman 10,603 366,440 Kaydon 16,813 463,198 Lindsay 6,604 b 495,168 Lydall 11,720 a 171,112 Moog, Cl. A 19,198 a 989,273 Mueller Industries 13,351 673,291 National Presto Industries 3,150 226,894 Orbital Sciences 25,974 a 451,168 Powell Industries 2,685 a 138,680 Quanex Building Products 14,208 239,263 Simpson Manufacturing 16,422 483,135 Standex International 5,240 276,410 Teledyne Technologies 15,437 a 1,194,052 Tennant 9,358 451,711 Titan International 20,360 343,473 Toro 26,683 1,211,675 Universal Forest Products 6,831 272,694 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Vicor 13,177 a 90,262 Watts Water Technologies, Cl. A 13,539 613,858 Commercial & Professional Services—3.0% ABM Industries 20,305 497,676 CDI 9,581 135,667 Consolidated Graphics 4,355 a 204,729 Exponent 6,334 374,403 G&K Services, Cl. A 7,384 351,478 Healthcare Services Group 29,635 726,650 Heidrick & Struggles International 7,267 121,504 Insperity 9,294 281,608 Interface 22,623 383,912 Kelly Services, Cl. A 11,908 208,033 Korn/Ferry International 20,274 a 379,935 Mobile Mini 15,430 a 511,504 Navigant Consulting 23,821 a 285,852 On Assignment 16,241 a 433,960 Resources Connection 23,568 273,389 Tetra Tech 27,933 a 656,705 TrueBlue 17,956 a 377,974 UniFirst 7,244 661,015 United Stationers 19,325 648,354 Viad 10,582 259,471 Consumer Durables & Apparel—5.1% American Greetings, Cl. A 16,474 300,156 Arctic Cat 7,551 339,644 Blyth 5,414 b 75,579 Brunswick 40,780 1,302,921 Callaway Golf 18,687 b 122,960 Crocs 43,242 a 713,493 Ethan Allen Interiors 10,168 292,838 Fifth & Pacific Companies 49,215 a 1,099,463 Helen of Troy 12,131 a 465,466 Iconix Brand Group 28,013 a 823,862 10 Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) iRobot 11,801 a 469,326 JAKKS Pacific 9,325 b 104,906 La-Z-Boy 22,258 451,170 M/I Homes 8,152 a 187,170 Maidenform Brands 8,073 a 139,905 Meritage Homes 14,306 a 620,308 Movado Group 9,083 307,278 Oxford Industries 5,572 347,693 Perry Ellis International 8,779 178,301 Quiksilver 47,746 a 307,484 Ryland Group 20,897 837,970 Skechers USA, Cl. A 16,138 a 387,473 Standard Pacific 61,076 a,b 508,763 Steven Madden 16,504 a 798,464 Sturm Ruger & Co. 8,170 b 392,487 True Religion Apparel 10,273 325,243 Universal Electronics 5,548 a 156,065 Wolverine World Wide 22,610 b 1,234,732 Consumer Services—4.4% American Public Education 8,316 a,b 309,023 Biglari Holdings 663 a 272,095 BJ’s Restaurants 9,299 a 344,993 Boyd Gaming 19,881 a,b 224,655 Buffalo Wild Wings 7,289 a 715,488 Capella Education 6,218 a 258,980 Career Education 22,690 a 65,801 CEC Entertainment 8,184 335,871 Coinstar 13,492 a,b 791,576 Corinthian Colleges 41,756 a 93,533 Cracker Barrel Old Country Store 9,645 912,996 DineEquity 6,536 450,134 Hillenbrand 27,586 654,064 Interval Leisure Group 18,954 377,564 ITT Educational Services 6,548 a,b 159,771 Jack in the Box 20,798 a 817,153 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) Lincoln Educational Services 6,070 31,989 Marcus 13,987 177,915 Marriott Vacations Worldwide 14,071 a 608,430 Monarch Casino & Resort 4,993 a 84,182 Multimedia Games Holding Company 11,901 a 310,259 Papa John’s International 8,617 a 563,293 Pinnacle Entertainment 27,166 a 534,355 Red Robin Gourmet Burgers 5,855 a 323,079 Ruby Tuesday 26,210 a 241,918 Ruth’s Hospitality Group 15,956 192,589 SHFL Entertainment 25,886 a 458,441 Sonic Automotive, Cl. A 15,319 323,844 Texas Roadhouse 25,500 638,010 Universal Technical Institute 8,090 83,570 Diversified Financials—3.4% Calamos Asset Management, Cl. A 11,271 118,346 Cash America International 13,863 b 630,212 Encore Capital Group 11,079 a,b 366,826 EZCORP, Cl. A 20,432 a 344,892 Financial Engines 16,979 774,073 First Cash Financial Services 12,599 a 619,997 HFF, Cl. A 12,589 223,707 Interactive Brokers Group, Cl. A 19,845 316,925 Investment Technology Group 14,224 a 198,852 MarketAxess Holdings 15,799 738,603 Piper Jaffray 6,035 a 190,766 Portfolio Recovery Associates 7,800 a 1,198,314 Prospect Capital 85,322 b 921,478 Stifel Financial 25,270 a 901,381 Virtus Investment Partners 2,768 a 487,915 WageWorks 9,180 a 316,251 World Acceptance 6,249 a,b 543,288 12 Common Stocks (continued) Shares Value ($) Energy—4.8% Approach Resources 12,478 a,b 306,584 Basic Energy Services 11,848 a,b 143,242 Bristow Group 16,655 1,087,905 C&J Energy Services 18,712 a,b 362,451 Carrizo Oil & Gas 15,387 a 435,914 Cloud Peak Energy 25,323 a 417,323 Comstock Resources 18,917 297,564 Contango Oil & Gas 7,134 240,773 ERA Group 8,243 a 215,554 Exterran Holdings 30,731 a 864,156 Forest Oil 52,209 a 213,535 Geospace Technologies 5,719 a 395,069 Gulf Island Fabrication 4,769 91,326 Gulfport Energy 28,517 a 1,342,295 Hornbeck Offshore Services 15,372 a 822,402 ION Geophysical 55,014 a 331,184 Lufkin Industries 13,469 1,191,602 Matrix Service 13,933 a 217,076 Northern Oil and Gas 25,510 a 340,303 PDC Energy 12,047 a 620,180 Penn Virginia 23,933 a,b 112,485 PetroQuest Energy 18,986 a 75,185 Pioneer Energy Services 22,646 a 149,917 SEACOR Holdings 9,181 762,482 Stone Energy 23,833 a 525,041 Swift Energy 18,435 a 221,036 Tesco 13,804 a 182,903 TETRA Technologies 35,551 a 364,753 Food & Staples Retailing—.6% Andersons 6,690 355,841 Casey’s General Stores 16,210 975,194 Nash Finch 6,302 138,707 Spartan Stores 10,404 191,850 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco—2.7% Alliance One International 56,713 a 215,509 B&G Foods 21,563 734,220 Boston Beer, Cl. A 3,639 a,b 620,959 Cal-Maine Foods 5,946 276,548 Calavo Growers 2,945 b 80,075 Darling International 49,807 a 929,399 Diamond Foods 7,690 a,b 159,568 Hain Celestial Group 19,541 a,b 1,269,579 J&J Snack Foods 6,103 474,813 Sanderson Farms 9,862 655,034 Seneca Foods, Cl. A 5,525 a 169,507 Snyders-Lance 17,972 510,585 TreeHouse Foods 14,843 a 972,810 Health Care Equipment & Services—7.2% Abaxis 9,313 442,461 ABIOMED 14,668 a,b 316,242 Air Methods 14,534 492,412 Align Technology 29,351 a 1,087,161 Almost Family 3,276 62,244 Amedisys 11,034 a,b 128,215 AMN Healthcare Services 24,193 a 346,444 AmSurg 12,561 a 440,891 Analogic 6,254 455,479 Bio-Reference Labs 12,606 a,b 362,423 Cantel Medical 6,937 234,956 Centene 23,165 a 1,215,236 Chemed 9,323 b 675,265 Computer Programs & Systems 3,451 169,582 CONMED 14,082 439,922 CorVel 5,488 a,b 160,634 Cross Country Healthcare 6,587 a 33,989 CryoLife 20,291 127,022 Cyberonics 11,800 a 613,128 Cynosure, Cl. A 7,353 a 191,023 Ensign Group 5,737 202,057 14 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Gentiva Health Services 12,701 a 126,502 Greatbatch 11,026 a 361,543 Haemonetics 20,516 a 848,337 Hanger 12,888 a 407,647 HealthStream 8,219 a 208,105 Healthways 12,930 a 224,723 ICU Medical 6,345 a 457,221 Integra LifeSciences Holdings 9,756 a 357,362 Invacare 16,169 232,187 IPC The Hospitalist 6,648 a 341,441 Kindred Healthcare 17,014 a 223,394 Landauer 2,835 b 136,959 LHC Group 9,125 a 178,668 Magellan Health Services 13,305 a 746,144 Medidata Solutions 9,375 a 726,094 Meridian Bioscience 20,732 b 445,738 Merit Medical Systems 11,892 a 132,596 Molina Healthcare 13,917 a 517,434 MWI Veterinary Supply 4,619 a 569,246 Natus Medical 12,735 a 173,833 Neogen 8,174 a 454,147 NuVasive 21,173 a 524,879 Omnicell 15,899 a 326,724 PharMerica 17,303 a 239,820 Quality Systems 17,926 335,395 SurModics 8,048 a 161,040 Symmetry Medical 21,359 a 179,843 West Pharmaceutical Services 13,743 965,583 Household & Personal Products—.6% Central Garden & Pet, Cl. A 17,648 a 121,771 Inter Parfums 6,745 192,367 Medifast 8,178 a 210,665 Prestige Brands Holdings 21,240 a 618,934 WD-40 6,825 371,826 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Insurance—2.2% AMERISAFE 8,589 278,198 eHealth 7,144 a 162,312 Employers Holdings 11,705 286,187 Horace Mann Educators 18,812 458,637 Infinity Property & Casualty 4,222 252,307 Meadowbrook Insurance Group 21,240 170,557 National Financial Partners 18,483 a 467,805 Navigators Group 4,852 a 276,758 ProAssurance 26,514 1,382,970 RLI 6,252 477,715 Safety Insurance Group 4,396 213,250 Selective Insurance Group 20,834 479,599 Stewart Information Services 11,833 309,906 Tower Group International 15,650 320,982 United Fire Group 12,000 297,960 Materials—5.8% A. Schulman 13,269 355,875 A.M. Castle & Co. 2,824 a,b 44,506 AK Steel Holding 54,931 a,b 166,990 AMCOL International 13,033 413,016 American Vanguard 11,480 268,976 Balchem 12,419 555,750 Buckeye Technologies 17,935 664,312 Calgon Carbon 24,791 a 413,514 Century Aluminum 23,769 a 220,576 Clearwater Paper 8,407 a 395,633 Deltic Timber 4,308 249,089 Glatfelter 22,157 556,141 Globe Specialty Metals 30,663 333,307 H.B. Fuller 21,758 822,670 Hawkins 2,581 101,666 Haynes International 5,132 245,669 Headwaters 30,332 a 268,135 Innophos Holdings 9,011 425,049 Kaiser Aluminum 8,329 515,898 16 Common Stocks (continued) Shares Value ($) Materials (continued) KapStone Paper and Packaging 16,699 670,966 Koppers Holdings 8,749 b 334,037 Kraton Performance Polymers 14,345 a 304,114 LSB Industries 7,958 a 242,003 Materion 8,997 243,729 Myers Industries 16,934 254,179 Neenah Paper 6,259 198,848 Olympic Steel 2,687 65,832 OM Group 13,857 a 428,458 PolyOne 45,993 1,139,707 Quaker Chemical 5,733 355,503 RTI International Metals 13,460 a 372,977 Schweitzer-Mauduit International 15,367 766,506 Stepan 7,990 444,324 Stillwater Mining 48,090 a,b 516,487 SunCoke Energy 35,696 a,b 500,458 Texas Industries 8,195 a,b 533,822 Tredegar 10,597 272,343 Wausau Paper 17,094 194,872 Zep 9,052 143,293 Media—.8% Arbitron 12,344 573,379 Digital Generation 8,833 a,b 65,099 E.W. Scripps, Cl. A 18,392 a 286,547 Harte-Hanks 18,267 157,096 Live Nation 58,480 a 906,440 Pharmaceuticals, Biotech & Life Sciences—3.9% Acorda Therapeutics 16,942 a 558,917 Affymetrix 35,857 a 159,205 Akorn 28,920 a 390,998 ArQule 29,677 a 68,851 Cambrex 18,590 a 259,702 Cubist Pharmaceuticals 29,680 a 1,433,544 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Emergent BioSolutions 15,608 a 225,067 Hi-Tech Pharmacal 4,874 161,817 Impax Laboratories 28,442 a 567,418 Luminex 17,709 a 364,982 Medicines 23,654 a 727,597 Momenta Pharmaceuticals 18,587 a,b 279,920 PAREXEL International 26,519 a 1,218,283 Questcor Pharmaceuticals 27,387 b 1,245,013 Salix Pharmaceuticals 22,810 a 1,508,882 Spectrum Pharmaceuticals 21,529 b 160,606 ViroPharma 30,317 a 868,582 Real Estate—7.8% Acadia Realty Trust 20,981 c 518,021 Associated Estates Realty 22,029 b,c 354,226 Cedar Realty Trust 35,301 c 182,859 Colonial Properties Trust 37,402 c 902,136 Coresite Realty 9,142 c 290,807 Cousins Properties 52,222 c 527,442 DiamondRock Hospitality 82,172 c 765,843 EastGroup Properties 11,992 c 674,790 EPR Properties 21,917 c 1,101,768 Forestar Group 16,497 a,c 330,930 Franklin Street Properties 39,361 c 519,565 Geo Group 33,441 1,135,322 Getty Realty 7,845 b,c 161,999 Government Properties Income Trust 23,570 c 594,435 Healthcare Realty Trust 36,589 c 933,020 Inland Real Estate 36,240 c 370,373 Kite Realty Group Trust 38,395 c 231,522 LaSalle Hotel Properties 44,968 c 1,110,710 Lexington Realty Trust 83,293 b,c 972,862 LTC Properties 13,712 c 535,454 Medical Properties Trust 69,636 c 997,188 Mid-America Apartment Communities 19,165 c 1,298,812 18 Common Stocks (continued) Shares Value ($) Real Estate (continued) Parkway Properties 16,619 c 278,534 Pennsylvania Real Estate Investment Trust 31,035 b,c 585,941 Post Properties 25,593 c 1,266,598 PS Business Parks 6,912 c 498,839 Sabra Health Care 14,930 c 389,822 Saul Centers 3,911 c 173,883 Sovran Self Storage 13,907 c 901,035 Tanger Factory Outlet Centers 40,292 c 1,348,170 Universal Health Realty Income Trust 4,265 b,c 183,949 Urstadt Biddle Properties, Cl. A 7,633 c 153,958 Retailing—5.5% Big 5 Sporting Goods 9,869 b 216,625 Blue Nile 4,791 a 181,004 Brown Shoe Company 21,931 472,174 Buckle 11,962 b 622,263 Cato, Cl. A 12,331 307,782 Children’s Place Retail Stores 11,293 a 618,856 Christopher & Banks 5,094 a 34,334 Finish Line, Cl. A 21,864 477,947 Francesca’s Holdings 22,101 a 614,187 Fred’s, Cl. A 17,024 263,702 Genesco 10,090 a 675,929 Group 1 Automotive 8,107 521,523 Haverty Furniture 7,894 181,641 Hibbett Sports 12,370 a 686,535 JOS. A. Bank Clothiers 10,683 a,b 441,422 Kirkland’s 7,728 a 133,308 Lithia Motors, Cl. A 8,358 445,565 Lumber Liquidators Holdings 11,962 a 931,481 MarineMax 5,480 a 62,088 Men’s Wearhouse 20,257 766,727 Monro Muffler Brake 12,622 b 606,487 NutriSystem 10,892 128,308 OfficeMax 36,484 373,231 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) PEP Boys-Manny Moe & Jack 21,982 a 254,552 PetMed Express 8,120 b 102,312 Pool 19,646 1,029,647 Rue21 9,069 a 377,361 Select Comfort 23,678 a 593,371 Sonic 28,604 a 416,474 Stage Stores 15,599 366,577 Stein Mart 13,136 179,306 Tuesday Morning 20,624 a 213,871 Vitamin Shoppe 12,747 a 571,575 VOXX International 10,795 a 132,455 Zale 12,238 a 111,366 Zumiez 9,151 a,b 263,091 Semiconductors & Semiconductor Equipment—3.8% Advanced Energy Industries 18,930 a 329,571 ATMI 12,111 a 286,425 Brooks Automation 25,010 243,347 Cabot Microelectronics 10,033 a 331,189 Ceva 10,440 a 202,118 Cirrus Logic 29,631 a,b 514,394 Cohu 10,332 b 129,150 Diodes 14,390 a 373,708 DSP Group 9,503 a,b 78,970 Entropic Communications 49,643 a 211,976 Exar 24,887 a 268,033 GT Advanced Technologies 50,086 a,b 207,857 Hittite Microwave 10,634 a 616,772 Kopin 33,071 a 122,693 Kulicke & Soffa Industries 39,138 a 432,866 Micrel 25,630 253,224 Microsemi 42,472 a 966,238 MKS Instruments 25,439 675,151 20 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Monolithic Power Systems 12,417 299,374 Nanometrics 7,865 a 115,380 Pericom Semiconductor 18,958 a 134,981 Power Integrations 12,082 490,046 Rubicon Technology 5,484 a,b 43,927 Rudolph Technologies 18,919 a 211,893 Sigma Designs 11,989 a 60,544 STR Holdings 12,343 a 28,019 Supertex 7,253 173,419 Tessera Technologies 19,840 412,672 TriQuint Semiconductor 61,286 a 424,712 Ultratech 13,443 a 493,627 Veeco Instruments 14,839 a,b 525,597 Volterra Semiconductor 9,264 a 130,808 Software & Services—6.6% Blackbaud 17,192 559,943 Blucora 15,842 a 293,711 Bottomline Technologies 13,837 a 349,938 CACI International, Cl. A 11,274 a,b 715,786 Cardtronics 20,782 a 573,583 CIBER 27,944 a 93,333 comScore 11,665 a 284,509 CSG Systems International 17,029 369,529 DealerTrack Technologies 17,821 a 631,398 Dice Holdings 24,975 a 230,020 Digital River 17,051 a 320,047 Ebix 15,510 b 143,623 EPIQ Systems 14,311 192,769 ExlService Holdings 11,416 a 337,457 Forrester Research 4,399 161,399 Heartland Payment Systems 18,259 b 680,148 Higher One Holdings 15,274 a,b 177,789 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) iGATE 11,414 a 187,418 Interactive Intelligence Group 5,057 a 260,941 j2 Global 18,733 b 796,340 Liquidity Services 9,912 a,b 343,649 LivePerson 19,892 a 178,133 LogMeIn 9,022 a 220,678 Manhattan Associates 9,518 a 734,409 MAXIMUS 14,807 1,102,825 MicroStrategy, Cl. A 3,465 a 301,316 Monotype Imaging Holdings 15,926 404,680 NetScout Systems 19,142 a 446,774 NIC 24,397 403,282 OpenTable 9,640 a,b 616,478 Perficient 17,305 a 230,849 Progress Software 23,606 a 543,174 QuinStreet 10,892 a 93,998 Sourcefire 12,206 a 678,043 Stamps.com 5,067 a 199,589 SYKES Enterprises 18,710 a 294,870 Synchronoss Technologies 11,414 a 352,350 Take-Two Interactive Software 34,789 a 520,791 Tangoe 14,111 a 217,733 TeleTech Holdings 13,298 a 311,572 Tyler Technologies 11,898 a 815,608 United Online 42,098 319,103 VASCO Data Security International 12,191 a 101,307 Virtusa 7,339 a 162,632 XO Group 15,810 a 177,072 Technology Hardware & Equipment—6.6% Agilysys 10,199 a 115,147 Anixter International 12,245 a 928,293 ARRIS Group 53,540 a 768,299 Avid Technology 18,327 a 107,763 22 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Badger Meter 6,473 288,372 Bel Fuse, Cl. B 4,678 62,919 Benchmark Electronics 28,124 a 565,292 Black Box 7,708 195,167 Checkpoint Systems 21,974 a 311,811 Cognex 17,470 789,993 Coherent 10,014 551,471 Comtech Telecommunications 10,106 271,750 CTS 14,660 199,962 Daktronics 14,113 144,799 Digi International 13,128 a 123,009 DTS 8,106 a 166,821 Electro Scientific Industries 11,200 120,512 Electronics for Imaging 19,500 a 551,655 FARO Technologies 6,266 a 211,916 FEI 16,348 1,193,241 Harmonic 53,499 a 339,719 Insight Enterprises 23,949 a 424,855 Intermec 21,561 a 211,945 Ixia 22,516 a 414,294 Littelfuse 9,468 706,407 Measurement Specialties 5,085 a 236,605 Mercury Systems 11,555 a 106,537 Methode Electronics 10,789 183,521 MTS Systems 7,380 417,708 NETGEAR 15,402 a 470,377 Newport 14,213 a 197,987 Oplink Communications 10,378 a 180,266 OSI Systems 7,248 a 466,916 Park Electrochemical 7,368 176,906 PC-Tel 8,368 70,961 Plexus 16,339 a 488,373 Procera Networks 8,172 a 112,202 QLogic 31,037 a 296,714 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Radisys 9,525 a 45,815 Rofin-Sinar Technologies 10,775 a 268,729 Rogers 6,636 a 314,016 ScanSource 14,322 a 458,304 Super Micro Computer 10,040 a 106,826 Symmetricom 29,755 a 133,600 Synaptics 14,694 a 566,601 SYNNEX 13,793 a 583,168 TTM Technologies 20,468 a 171,931 ViaSat 16,853 a 1,204,315 Telecommunication Services—.6% Atlantic Tele-Network 5,718 283,956 CalAmp 14,120 a 206,152 Cbeyond 16,460 a 129,046 Cincinnati Bell 76,418 a 233,839 General Communication, Cl. A 14,726 a 115,305 Lumos Networks 6,033 b 103,164 NTELOS Holdings 12,224 b 201,207 USA Mobility 14,863 201,691 Transportation—1.9% Allegiant Travel 6,709 711,087 Arkansas Best 9,749 223,740 Atlas Air Worldwide Holdings 11,360 a 497,114 Forward Air 13,988 535,461 Heartland Express 19,901 276,027 Hub Group, Cl. A 15,038 a 547,684 Knight Transportation 23,779 399,963 Old Dominion Freight Line 30,469 a 1,268,120 24 Common Stocks (continued) Shares Value ($) Transportation (continued) SkyWest 26,671 361,125 Utilities—3.6% Allete 15,018 748,647 American States Water 9,880 530,260 Avista 24,759 668,988 El Paso Electric 18,625 657,649 Laclede Group 13,068 596,685 New Jersey Resources 16,474 684,165 Northwest Natural Gas 10,922 463,967 NorthWestern 16,906 674,549 Piedmont Natural Gas 31,178 b 1,051,946 South Jersey Industries 12,700 729,107 Southwest Gas 18,885 883,629 UIL Holdings 23,697 906,410 UNS Energy 19,764 884,044 Total Common Stocks (cost $180,195,176) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 9/12/13 (cost $174,984) 175,000 d Other Investment—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $912,641) 912,641 e The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—7.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,102,547) 20,102,547 e Total Investments (cost $201,385,348) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2013, the value of the fund’s securities on loan was $19,574,728 and the value of the collateral held by the fund was $20,102,547. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 10.0 Semiconductors & Short-Term/ Semiconductor Equipment 3.8 Money Market Investments 8.2 Utilities 3.6 Real Estate 7.8 Diversified Financials 3.4 Banks 7.7 Commercial & Professional Services 3.0 Health Care Equipment & Services 7.2 Food, Beverage & Tobacco 2.7 Software & Services 6.6 Insurance 2.2 Technology Hardware & Equipment 6.6 Transportation 1.9 Materials 5.8 Media .8 Retailing 5.5 Automobiles & Components .6 Consumer Durables & Apparel 5.1 Food & Staples Retailing .6 Energy 4.8 Household & Personal Products .6 Consumer Services 4.4 Telecommunication Services .6 Pharmaceuticals, Biotech & Life Sciences 3.9 † Based on net assets. See notes to financial statements. 26 STATEMENT OF FINANCIAL FUTURES June 30, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 6/30/2013 ($) Financial Futures Long Russell 2000 E-mini 24 2,339,280 September 2013 See notes to financial statements. The Fund 27 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $19,574,728)—Note 1(b): Unaffiliated issuers 180,370,160 258,014,506 Affiliated issuers 21,015,188 21,015,188 Cash 860,747 Receivable for investment securities sold 492,256 Dividends and securities lending income receivable—Note 1(b) 298,578 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 126,649 Liability for securities on loan—Note 1(b) 20,102,547 Payable for investment securities purchased 390,433 Payable for shares of Beneficial Interest redeemed 239,025 Payable for futures variation margin—Note 4 5,985 Accrued expenses 148 Net Assets ($) Composition of Net Assets ($): Paid-in capital 182,620,020 Accumulated undistributed investment income—net 1,003,941 Accumulated net realized gain (loss) on investments (1,481,149 ) Accumulated net unrealized appreciation (depreciation) on investments (including $29,330 net unrealized appreciation on financial futures) 77,673,676 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 16,951,141 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,509,814 Affiliated issuers 1,219 Income from securities lending—Note 1(b) 185,291 Interest 25 Total Income Expenses: Management fee—Note 3(a) 426,608 Distribution fees—Note 3(b) 304,720 Trustees’ fees—Note 3(a,c) 4,550 Loan commitment fees—Note 2 864 Total Expenses Less—Trustees’ fees reimbursed by the Manager—Note 3(a) (4,550 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 6,304,746 Net realized gain (loss) on financial futures 388,447 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 27,658,283 Net unrealized appreciation (depreciation) on financial futures (30,722 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 29 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 964,157 2,776,907 Net realized gain (loss) on investments 6,693,193 3,286,177 Net unrealized appreciation (depreciation) on investments 27,627,561 24,227,183 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (2,799,011 ) (958,185 ) Net realized gain on investments (3,441,918 ) (7,433,736 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 25,579,890 39,544,343 Dividends reinvested 6,240,929 8,391,921 Cost of shares redeemed (20,618,750 ) (46,693,164 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 219,570,437 196,428,991 End of Period Undistributed investment income—net 1,003,941 2,838,795 Capital Share Transactions (Shares): Shares sold 1,734,770 3,046,484 Shares issued for dividends reinvested 422,827 637,200 Shares redeemed (1,398,837 ) (3,637,522 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The fund’s total returns do not refect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.56 12.17 12.20 9.75 10.36 17.64 Investment Operations: Investment income—net a .06 .17 .07 .08 .06 .12 Net realized and unrealized gain (loss) on investments 2.09 1.73 .01 2.43 1.42 (4.95 ) Total from Investment Operations 2.15 1.90 .08 2.51 1.48 (4.83 ) Distributions: Dividends from investment income—net (.17 ) (.06 ) (.08 ) (.06 ) (.27 ) (.13 ) Dividends from net realized gain on investments (.21 ) (.45 ) (.03 ) — (1.82 ) (2.32 ) Total Distributions (.38 ) (.51 ) (.11 ) (.06 ) (2.09 ) (2.45 ) Net asset value, end of period 15.33 13.56 12.17 12.20 9.75 10.36 Total Return (%) 15.98 b 15.74 .56 25.83 25.03 (30.91 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 c .60 .60 .60 .60 .60 Ratio of net expenses to average net assets .60 c .60 .60 .60 .60 .60 Ratio of net investment income to average net assets .79 c 1.32 .54 .75 .76 .85 Portfolio Turnover Rate 5.59 b 13.66 22.23 32.85 28.18 35.95 Net Assets, end of period ($ x 1,000) 259,816 219,570 196,429 177,724 127,172 106,831 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company, operating as a series company currently offering four series, including the Small Cap Stock Index Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to match the performance of the Standard & Poor’s ® SmallCap 600 Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 32 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board ofTrustees (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces 34 that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 257,839,511 — — Mutual Funds 21,015,188 — — U.S. Treasury — 174,995 — Other Financial Instruments: Financial Futures †† 29,330 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner,The Bank of NewYork Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013,The Bank of NewYork Mellon earned $61,764 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,521,198 23,926,075 25,534,632 912,641 .4 Dreyfus Institutional Cash Advantage Fund 20,789,808 46,359,057 47,046,318 20,102,547 7.7 Total 36 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $2,070,862 and long-term capital gains $6,321,059.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .35% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all of the expenses of the fund (excluding of management fees, Rule 12b-1 Distribution Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings, trustees fees, fees and expenses of independent counsel to the fund and the non-interested Board members, and extraordinary expenses). In addition, the Manager has also agreed to reduce its fee in an amount equal to the fund’s allocated portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund. During the period ended June 30, 2013, fees reimbursed by the Manager amounted to $4,550. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, the fund pays the Distributor for distributing its shares, for servicing and/or maintaining shareholder accounts and for advertising and marketing.The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of its average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, the fund was charged $304,720 pursuant to the Distribution Plan. 38 The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $74,681 and Distribution Plan fees $53,344, which are offset against an expense reimbursement currently in effect in the amount of $1,376. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2013, amounted to $20,620,770 and $13,490,793, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2013 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at June 30, 2013 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2013: Average Market Value ($) Equity financial futures 3,025,700 At June 30, 2013, accumulated net unrealized appreciation on investments was $77,644,346, consisting of $85,562,843 gross unrealized appreciation and $7,918,497 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 40 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Technology Growth Portfolio SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Technology Growth Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Technology Growth Portfolio, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period marked the strongest first-half-of-the-year performance for U.S. stocks in 14 years. Despite heightened volatility during the second quarter stemming from signals that the Federal Reserve Board (the “Fed”) is likely to back away from its quantitative easing program later this year, equity investors generally responded positively to improved U.S. economic trends. Data from recovering labor and housing markets proved especially encouraging to investors, helping to support higher stock prices across most market sectors, investment styles, and capitalization ranges. We continue to believe that the U.S. economy is poised for sustained growth over the next several years. Pent-up demographic demand could drive continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending.Although the Fed’s shift to a more moderately stimulative monetary policy stance is likely to spark bouts of short-term volatility, we currently expect positive economic trends to support corporate earnings and stock prices over the longer term.As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Investment Portfolios, Technology Growth Portfolio’s Initial shares produced a total return of 4.91%, and its Service shares produced a total return of 4.83%. 1 The fund’s benchmarks, the Morgan Stanley High Technology 35 Index (“MS High Tech 35 Index”) and the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), produced total returns of 9.54% and 13.82%, respectively, over the same period. Stocks generally rallied over the first six months of the year when investors responded to improved economic data, but subdued capital spending by businesses weighed on the information technology sector. The fund produced lower returns than its benchmarks, mainly due to lack of exposure to large manufacturers of personal computers and related products. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue its goal the fund normally invests at least 80% of its net assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the fund’s investments may currently be experiencing losses. Up to 25% of the fund’s assets may be invested in foreign securities.The fund’s investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical or stable growth companies.The fund’s investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product or market cycles, and/or favorable valuations. Recovering U.S. Economy Fueled Market Gains The year began in the wake of uncertainty surrounding automatic U.S. tax hikes and spending cuts scheduled for the start of the year, but last-minute legislation to address the tax increases quickly alleviated investors’ worries. Subsequently, investors responded positively to improved U.S. employment and housing market trends, and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to aggressively accommodative monetary policies implemented by the Federal Reserve Board (the “Fed”) and central banks in Europe and Japan. As a result, by mid-May several major market indices, including the S&P 500 Index, reached new record highs. In late May, remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that U.S. monetary policymakers would back away from an ongoing quantitative easing program sooner than many analysts had expected. As a result, most financial markets encountered heightened volatility in anticipation of a more moderately accommodative monetary policy in the months ahead. Market turbulence in late May and June erased a portion of the market’s previous gains, and investors began to turn away from relatively conservative, dividend-paying stocks and toward those considered more economically sensitive. Although the information technology sector participated in the broader market’s gains to a degree, technology stocks generally lagged market averages when expected increases in enterprise spending failed to materialize. Stock Selection Strategy Weighed on Fund Results Throughout the reporting period, the fund maintained its focus on innovative companies that, in our judgment, stand in the vanguard of secular technology trends, such as the increasing adoption of cloud and mobile computing. However, such companies lagged sector averages over the first half of 2013. Instead, the sector’s relatively mild advance was led by personal computer-related companies that rallied from depressed levels. For example, the fund did not own computer maker Dell, which climbed after announcing plans to take the company private, and Hewlett-Packard, where investors hoped new management would engineer a turnaround. The fund also received disappointing results from social media giant Facebook, which reported disappointing advertising revenues from its mobile platform. Outsourcer Cognizant Technology Solutions and data management specialist Teradata struggled amid weak capital spending by corporations. The fund achieved better results from other segments of the information technology sector. Business-oriented social media service LinkedIn reported strong growth in subscribers and advertising revenue. Communications networking provider Ciena benefited from rising orders from large telecommunications companies. Storage specialist SanDisk encountered robust demand for flash memory as cloud and mobile 4 computing gained traction. Semiconductors maker Avago Technologies reported better-than-expected results in its industrial, communications, and enterprise networking units. Content delivery provider Akamai Technologies gained value when Internet and e-commerce traffic increased. A Constructive Outlook Despite the technology sector’s struggles over the first six months of 2013, we remain optimistic regarding the industry group’s long-term prospects. We believe that businesses’ reluctance to commit to capital investments is likely to be temporary, and valuations of fundamentally sound technology companies have become more attractive. We have identified opportunities in a number of sub-sectors that we expect to benefit from a stronger economic recovery and various catalysts for growth.As of midyear, we have found a relatively large number of opportunities among manufacturers of semiconductors and communications equipment, but fewer stocks have met our investment criteria among software developers and enterprise-focused technology providers. July 15, 2013 The technology sector has been among the most volatile sectors of the stock market.Technology companies involve greater risk because their revenue and/or earnings tend to be less predictable and some companies may be experiencing significant losses. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: BLOOMBERG L.P. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios,Technology Growth Portfolio from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .84% for Initial Shares and 1.09% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—98.3% Shares Value ($) Application Software—9.4% Adobe Systems 104,000 a 4,738,240 Citrix Systems 65,680 a 3,962,474 Informatica 120,451 a 4,213,376 salesforce.com 237,000 a 9,048,660 Communications Equipment—15.4% Ciena 626,170 a 12,160,221 JDS Uniphase 500,980 a 7,204,092 Juniper Networks 564,810 a 10,906,481 QUALCOMM 93,800 5,729,304 Computer Storage & Peripherals—5.4% EMC 263,680 6,228,122 SanDisk 105,810 a 6,464,991 Data Processing & Outsourced Services—6.6% Automatic Data Processing 139,500 9,605,970 MasterCard, Cl. A 10,250 5,888,625 Electronic Components—2.8% Amphenol, Cl. A 83,000 Electronic Manufacturing Services—2.2% Trimble Navigation 199,400 a Internet Retail—5.1% Amazon.com 17,740 a 4,926,221 priceline.com 8,540 a 7,063,690 Internet Software & Services—13.5% Akamai Technologies 170,700 a 7,263,285 Facebook, Cl. A 374,000 a 9,297,640 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Internet Software & Services (continued) Google, Cl. A 10,820 a 9,525,603 LinkedIn, Cl. A 30,130 a 5,372,179 IT Consulting & Other Services—7.0% Cognizant Technology Solutions, Cl. A 75,785 a 4,744,899 International Business Machines 34,950 6,679,295 Teradata 95,230 a 4,783,403 Semiconductor Equipment—4.1% Applied Materials 646,220 Semiconductors—23.9% Analog Devices 218,480 9,844,709 Avago Technologies 230,550 8,617,959 Broadcom, Cl. A 204,580 6,906,621 Micron Technology 376,910 a 5,401,120 Taiwan Semiconductor Manufacturing, ADR 247,090 4,526,689 Texas Instruments 291,590 10,167,743 Xilinx 263,240 10,426,936 Systems Software—2.9% Oracle 221,163 Total Common Stocks (cost $202,677,938) 8 Other Investment—1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,175,118) 4,175,118 b Total Investments (cost $206,853,056) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Semiconductors 23.9 Internet Retail 5.1 Communications Equipment 15.4 Semiconductor Equipment 4.1 Internet Software & Services 13.5 Systems Software 2.9 Application Software 9.4 Electronic Components 2.8 IT Consulting & Other Services 7.0 Electronic Manufacturing Services 2.2 Data Processing & Money Market Investment 1.8 Outsourced Services 6.6 Computer Storage & Peripherals 5.4 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 202,677,938 229,783,230 Affiliated issuers 4,175,118 4,175,118 Cash 85,198 Dividends and securities lending income receivable 36,072 Prepaid expenses 21,814 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 187,835 Payable for shares of Beneficial Interest redeemed 175,602 Accrued expenses 48,233 Net Assets ($) Composition of Net Assets ($): Paid-in capital 204,042,174 Accumulated investment (loss)—net (376,312 ) Accumulated net realized gain (loss) on investments 2,918,608 Accumulated net unrealized appreciation (depreciation) on investments 27,105,292 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 79,250,894 154,438,868 Shares Outstanding 5,459,092 10,957,634 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 784,537 Affiliated issuers 3,112 Income from securities lending—Note 1(b) 47,191 Total Income Expenses: Management fee—Note 3(a) 900,314 Distribution fees—Note 3(b) 199,728 Prospectus and shareholders’ reports 52,931 Professional fees 35,804 Custodian fees—Note 3(b) 9,666 Trustees’ fees and expenses—Note 3(c) 4,586 Loan commitment fees—Note 2 92 Interest expense—Note 2 59 Shareholder servicing costs—Note 3(b) 3 Miscellaneous 7,972 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (3 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 19,157,902 Net unrealized appreciation (depreciation) on investments (7,422,807 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment (loss)—net (376,312 ) (307,014 ) Net realized gain (loss) on investments 19,157,902 14,160,108 Net unrealized appreciation (depreciation) on investments (7,422,807 ) 16,843,108 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 4,353,863 9,748,204 Service Shares 6,115,993 37,102,127 Cost of shares redeemed: Initial Shares (8,284,902 ) (16,867,505 ) Service Shares (19,615,309 ) (20,852,628 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 239,761,334 199,934,934 End of Period Accumulated investment (loss)—net (376,312 ) — Capital Share Transactions (Shares): Initial Shares Shares sold 302,371 726,742 Shares redeemed (577,053 ) (1,253,988 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 436,519 2,804,136 Shares redeemed (1,402,491 ) (1,599,229 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Initial Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.84 11.97 12.98 9.99 6.37 10.83 Investment Operations: Investment income (loss)—net a (.01 ) .00 b (.03 ) (.03 ) (.01 ) .03 Net realized and unrealized gain (loss) on investments .69 1.87 (.98 ) 3.02 3.67 (4.49 ) Total from Investment Operations .68 1.87 (1.01 ) 2.99 3.66 (4.46 ) Distributions: Dividends from investment income—net — (.04 ) — Net asset value, end of period 14.52 13.84 11.97 12.98 9.99 6.37 Total Return (%) 4.91 c 15.62 (7.78 ) 29.93 57.67 (41.18 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 d .83 .83 .81 .86 .85 Ratio of net expenses to average net assets .84 d .83 .83 .81 .75 .65 Ratio of net investment income (loss) to average net assets (.15 ) d .03 (.25 ) (.33 ) (.15 ) .39 Portfolio Turnover Rate 34.34 c 52.00 79.60 103.90 141.37 118.50 Net Assets, end of period ($ x 1,000) 79,251 79,353 74,929 91,806 73,422 45,890 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2013 Year Ended December 31, Service Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.45 11.66 12.68 9.78 6.24 10.62 Investment Operations: Investment income (loss)—net a (.03 ) (.03 ) (.06 ) (.06 ) (.03 ) .01 Net realized and unrealized gain (loss) on investments .67 1.82 (.96 ) 2.96 3.58 (4.39 ) Total from Investment Operations .64 1.79 (1.02 ) 2.90 3.55 (4.38 ) Distributions: Dividends from investment income—net — (.01 ) — Net asset value, end of period 14.09 13.45 11.66 12.68 9.78 6.24 Total Return (%) 4.83 b 15.35 (8.05 ) 29.65 57.07 (41.24 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 c 1.08 1.08 1.06 1.11 1.10 Ratio of net expenses to average net assets 1.09 c 1.08 1.08 1.06 1.00 .90 Ratio of net investment income (loss) to average net assets (.40 ) c (.22 ) (.50 ) (.58 ) (.42 ) .15 Portfolio Turnover Rate 34.34 b 52.00 79.60 103.90 141.37 118.50 Net Assets, end of period ($ x 1,000) 154,439 160,409 125,006 145,238 107,123 54,523 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Investment Portfolios (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company, currently offering four series, including the Technology Growth Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 16 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in sim- The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ilar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund's investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 216,638,582 — — Equity Securities— Foreign Common Stocks † 13,144,648 — — Mutual Funds 4,175,118 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 18 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013,The Bank of NewYork Mellon earned $15,730 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 3,054,491 43,168,090 42,047,463 4,175,118 1.8 Dreyfus Institutional Cash Advantage Fund 15,302,500 44,483,052 59,785,552 — — Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $14,517,369 available for federal income tax purposes to be applied against future net real- 20 ized capital gains, if any, realized subsequent to December 31, 2012. If not applied, the carryover expires in fiscal year 2017. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2013 was approximately $10,500 with a related weighted average annualized interest rate of 1.14%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, Service shares were charged $199,728 pursuant to the Distribution Plan. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $257 for transfer agency services and $19 for cash management services. Cash management fees were partially offset by earnings credits of $3. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $9,666 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $11 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $145,029, Distribution Plan fees $31,968, custodian fees $6,100, Chief Compliance Officer fees $4,630 and transfer agency fees $108. 22 (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2013, amounted to $80,399,623 and $99,419,788, respectively. At June 30, 2013, accumulated net unrealized appreciation on investments was $27,105,292, consisting of $33,372,700 gross unrealized appreciation and $6,267,408 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 23 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 13, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 13, 2013 By: /s/ James Windels James Windels, Treasurer Date: August 13, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
